Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 20, 2019

The Court of Appeals hereby passes the following order:

A19A1493. SAMUEL LEE GHEE v. STATE OF GEORGIA et al.

      The trial court entered a “Notice of No Service Calendar” in this civil action,
placing the case on an upcoming court calendar. Plaintiff Samuel Lee Ghee has filed
a direct appeal seeking review of that order. We lack jurisdiction.
      “Generally, an order is final and appealable when it leaves no issues remaining
to be resolved, constitutes the court’s final ruling on the merits of the action, and
leaves the parties with no further recourse in the trial court.” Thomas v. Douglas
County, 217 Ga. App. 520, 522 (1) (457 SE2d 835) (1995); see also OCGA § 5-6-34
(a) (1). The order that Ghee wishes to appeal is a calendar call notice that does not
dispose of the claims in the case and therefore is not a final order.
      To appeal the order, Ghee was required to follow the interlocutory appeal
procedures set forth in OCGA § 5-6-34 (b), including obtaining a certificate of
immediate review within ten days of the order to be appealed and filing an application
to appeal within ten days after the certificate was issued. Ghee’s failure to follow the
interlocutory appeal procedure deprives this Court of jurisdiction over this direct
appeal, which is hereby DISMISSED. See Mays v. Rancine-Kinchen, 291 Ga. 283,
283-285 (729 SE2d 321) (2012).

                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    03/20/2019
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.